EXHIBIT 10.10

 

CONFIDENTIAL

 

PURCHASE AGREEMENT

 

FOR

 

AIRCOM ONBOARD EQUIPMENT

 

THIS PURCHASE AGREEMENT FOR AIRCOM ONBOARD EQUIPMENT is executed as of March 9,
2015 (the “Effective Date”), between LUXE Electric Co., Ltd., a corporation
existing under the laws of Taiwan, with its principal place of business at 1F,
No. 13, Lane 120, Sec. 1, Neihu Rd., Neihu Dist., Taipei, Taiwan (“LUXE”), and
Aircom Pacific, Inc., a corporation existing under the laws of the State of
California with its principal place of business at 99 Almaden Blvd., San Jose,
California 95113 (“Aircom”). LUXE and Aircom are sometimes referred to
collectively in this Agreement as “Parties” and each individually as a “Party”.

 

Whereas, Aircom has announced its intention to develop, build and deploy, in
conjunction with its affiliates and subcontracts, inflight connectivity systems
for use onboard aircrafts;

 

Whereas, LUXE and Aircom desire to jointly develop and deploy various services
using the inflight connectivity systems to be developed by Aircom and certain
technologies presently owned, or to be obtained, by LUXE; such services will be
launched under the brand name of “Aircom4U”,

 

Whereas, LUXE is in negotiation with two Hong Kong based airlines in connection
with the offering of Aircom4U services and is expected to enter into definitive
agreements with these airlines soon;

 

Whereas, based on the proposed deals with the airlines, LUXE will be required to
provide onboard systems to be installed onboard the airlines’ aircrafts;

 

Whereas, LUXE desires to procure, and Aircom desires to provide, the products as
set forth in this Agreement in connection with the Aircom4U business;

 

NOW THEREFORE, in consideration of these premises and the mutual promises
hereinafter stated, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereto mutually
agree as follows:

 

1. DEFINITIONS

 

In this Agreement, the following words and expressions shall have the meanings
hereby assigned to them. In addition, terms defined under other Sections of this
Agreement are also applicable.

 



 

1.1 “Acceptance” shall have the meaning set out in Section 5.4.



 



  1

 



 

CONFIDENTIAL

 



 

1.2 “Affiliate” means, with respect to one of the Parties, a person or entity
that directly, or indirectly through one or more intermediaries, controls, or is
controlled by or is under common control with that Party; provided that for the
purpose of the foregoing, "control" means the possession, direct or indirect, of
the power to direct or cause the direction of the management or policies of a
person or entity through the ownership of voting securities or otherwise.

 

 

 

 

1.3 “Agreement” means this written agreement between LUXE and Aircom, plus: (a)
the Attachments attached hereto; (b) the Schedules attached hereto; and (c) any
alterations of this Agreement, the Schedules or the Attachments which may be
agreed to from time to time in writing by LUXE and Aircom.

 

 

 

 

1.4 “ATP” shall have the meaning set out in Section 5.4.

 

 

 

 

1.5 “Documentation” means documentation required to be prepared and delivered by
Aircom under this Agreement.

 

 

 

 

1.6 “Onboard Equipment” means the equipment contained in the Onboard System as
specified in Schedule 1.

 

 

 

 

1.7 “Products” means the Onboard Equipment, Software and Documentation provided
under this Agreement and any Services provided pursuant to the Service Agreement
contemplated under Section 3.3.

 

 

 

 

1.8 “Services” means those particular services relating to the initial
installation and commissioning, testing, operations, maintenance support of the
Onboard Equipment and/or the Software, and the technical support services as
specifically provided for under the Service Agreement contemplated under Section
3.3.

 

 

 

 

1.9 “Software” shall have the meaning set forth in Section 9.5 of this
Agreement.

 

 

 

 

1.10 “Warranty Period” shall have the meaning set forth in Section 6.2 of this
Agreement.

 



  2

 

  

CONFIDENTIAL

 

2. TERM AND TERMINATION

 



 

2.1 Term. This Agreement shall commence upon the Effective Date and continue for
a period of ten (10) years after the Effective Date (the “Term”) unless earlier
terminated as provided in Section 2.2 below.

 

 

 

 

2.2 Early Termination.

 

 

 

 

2.2.1 This Agreement shall terminate immediately in the event of the institution
of a bankruptcy or insolvency proceeding by or against either Party or the
appointment of a receiver or trustee for assets of either Party (which, in each
case, is not dismissed or stayed within 30 days).

 

 

 

 

2.2.2 This Agreement shall terminate sixty (60) days after either Party gives
the other party written notice of the other Party’s default of any of its
material obligations under this Agreement if the other Party has failed to cure
such default within such sixty (60) days.

 

 

 

 

2.2.3 In the event of termination of this Agreement in accordance with Section
2.2, the non-defaulting Party shall be entitled to seek any and all remedies
available to such party at law or in equity.

 

 

 

 

2.2.4 Notwithstanding anything to the contrary set forth above, if Aircom
disputes that it is has failed to perform or breached its obligations, Aircom
shall notify LUXE of such dispute in writing prior to the expiration of the
applicable cure period and the Parties shall immediately proceed with
arbitration of such dispute as provided in Section 9.11.2 of this Agreement. In
addition, the Parties shall require, and the arbitrator shall not accept the
appointment unless the arbitrator so agrees, that (i) the arbitrator shall make
a final determination of such dispute no later than thirty (30) days after the
initiation of arbitration, and (ii) the arbitrator shall not have discretion to
extend any time periods for any aspect of the arbitration that would result in
the final determination of such dispute being later than thirty (30) days after
the initiation of arbitration. If the arbitration determines that Aircom has
failed to perform or breached its obligations, Aircom shall have a number of
days from the date of such determination to cure the breach equal to the greater
of thirty (30) and the number of days for cure of the underlying breach set
forth in this Agreement before LUXE may terminate this Agreement. Any dispute as
to the effectiveness of Aircom’s cure of the breach shall be arbitrated as
provided above. This Agreement shall not terminate until the completion of the
arbitration and cure period set forth in this Section.



 

  3

 



  

CONFIDENTIAL

 

3. SCOPE OF AGREEMENT

 



 

3.1 Aircom shall design and manufacture the Onboard Equipment. Subject to
availability of satellite connection, the Onboard Equipment shall be capable of
providing inflight broadband connectivity onboard aircraft and stream no less
than 100 audio or video channels.

 

 

 

 

3.2 Subject to the terms of this Agreement, LUXE agrees to purchase from Aircom
the Onboard Equipment set forth in Schedule 1 attached hereto and incorporated
herein by reference (the “Initial Onboard Equipment Order”). The Initial Onboard
Equipment Order do not includes the installation services.

 

 

 

 

3.3 The Parties shall negotiate in good faith to enter into a Service Agreement
pursuant to which Aircom shall provide installation services as well as ongoing
maintenance services for the Onboard Equipment (the “Service Agreement”). Upon
execution by both Parties of the Service Agreement, the Service Agreement shall
automatically be incorporated by referenced into this Agreement.

 

 

 

 

3.4 LUXE may at its option purchase additional Products or Services in
connection with the operation of Aircom4U business (the “Optional Additional
Aircom4U Products or Services”). To purchase Optional Additional Aircom4U
Products or Services, LUXE shall issue from time to time purchase order(s)
including lead times and delivery schedules which are mutually agreed upon by
the Parties. Purchases of Optional Additional Aircom4U Products or Services
shall be subject to the terms of this Agreement and purchase orders for Optional
Additional Aircom4U Products or Services shall reference this Agreement. Any
terms contained in such purchase orders that are inconsistent with the terms of
this Agreement shall not be valid and shall be of no effect.



 

4. PRICES AND PAYMENT

 



 

4.1 LUXE shall pay Aircom Nine Hundred and Sixty Two Thousand Dollars
(US$962,000) for the Initial Onboard Equipment Order excluding installation
services, intra-equipment cables and any additional mounting hardware.

 

 

 

 

LUXE shall pay for the Initial Onboard Equipment Order in accordance with the
milestone payment schedule set forth in Schedule 1 attached hereto and
incorporated herein by reference.



 



  4

 



 

CONFIDENTIAL

 



 

4.2 LUXE shall pay Aircom for the Optional Additional Aircom4U Products or
Services at the prices and on the schedule as set forth in the written Purchase
Order for such Optional Additional Aircom4U Products or Services.

 

 

 

 

4.3 Unless otherwise set forth in a schedule attached hereto or in writing
signed by both Parties, payment for any other products or services under this
Agreement shall be due within thirty (30) days of delivery of the product or
completion of the services, as applicable.

 

 

 

 

4.4 Prices are FCA (Incoterms 2000), Aircom’s designated facility in North
America. Prices exclude sales, use, value added, excise, import or similar taxes
and duties. Notwithstanding the foregoing, if Aircom changes the country of
manufacture for the Products from the countries of manufacture at the time of
initial production Aircom shall be responsible for any increase in sales, use,
value added, excise, import or similar taxes or duties that may be applicable on
Products caused by such change in the country of origin. The countries of
manufacture at the time of initial production are Taiwan, China, Thailand, USA,
The Netherlands, the United Kingdom and Mexico.

 

 

 

 

4.5

Payments shall be made via bank wire or EFT transfer to the following account:

 

 

 

 

 

East West Bank
135 N. Los Robles Ave., Suite 600
Pasadena, CA 91101

USA ABA Routing: 322070381

Account Name: Aircom Pacific, Inc.

Account Number: 827100864

SWIFT ID: EWBKUS66XXX 

 

 

 

 

 

The above referenced account may be amended by Aircom’s written notice to LUXE
and shall take effect no sooner than ten (10) days after receipt of such notice.

 

 

 

 

4.6

All payments made under this Agreement will be in US Dollars.

 

 

 

 

 4.7

LUXE's order will be deemed a representation that LUXE is solvent and able to
pay for the Products ordered. If LUXE fails to make payments when due, or if
bankruptcy or insolvency proceedings are instituted by or against LUXE and not
stayed within thirty (30) days, or if LUXE makes an assignment for the benefit
of creditors, LUXE will be deemed in default and Aircom will have the right to
terminate its obligations by written notice to LUXE in accordance with Section
2.2.2. In addition, if LUXE is in delinquent payment status as a result of
failing to timely pay properly issued invoices under this Agreement and failed
to correct such status within ten (10) days of written notice, Aircom may
require LUXE to pay one hundred percent (100%) of the purchase price of any
order upon placing the order or decline to deliver any equipment or perform
services.

 

  5

 

  

CONFIDENTIAL

 

5. DELIVERY AND ACCEPTANCE

 



 

5.1 Schedule. The Onboard equipment shall be delivered by Aircom in accordance
with the delivery schedule set forth in Schedule 1.

 

 

 

 

5.2 Title and Risk of Loss. For Onboard Equipment to be installed by Aircom (the
terms of any installation services shall be set forth in a separate agreement or
purchase order signed by both parties), title and risk of loss will pass to LUXE
upon completion of such installation. For all other Products hereunder, title
and risk of loss will pass to LUXE when delivered to LUXE FCA (Incoterms 2000)
Aircom’s designated facility in North America.

 

 

 

 

5.3 Export Authorization. Aircom shall obtain any required export authorization
to ship the Products to LUXE, and LUXE shall provide any required assistance in
obtaining information or documents required for such authorization. LUXE agrees
not to export any Products in violation of applicable export or import
regulations, and will not export the Products outside of Taiwan, the United
States of America or any other jurisdictions specified by Aircom in writing.
LUXE agrees to fully indemnify Aircom for any and all expenses (including
attorney’s fees) for any violation of the export restrictions in this Section
5.3 by LUXE, its agents or its carrier during the export of the Products
obtained from Aircom.

 

 

 

 

5.4 Acceptance. The Parties shall mutually agree upon an acceptance test plan
that is in accordance with industry standards for testing which includes first
article and in-service acceptance testing (the “ATP”) to be performed by Aircom
to demonstrate that the Onboard Equipment contained in the Initial System (as
set forth in Schedule 1) is in material compliance with the Specifications set
forth herein. Upon completion of each acceptance test in accordance with the
agreed upon ATP showing material compliance with the standards set forth in the
ATP applicable to each test, the Onboard Equipment contained in the Initial
System will be deemed accepted by LUXE with respect to such applicable test
(“Acceptance”).

 

 

 

 

During the acceptance testing of the Onboard Equipment contained in the Initial
System, the Parties may identify non-material errors or non- conforming aspects
of the equipment that will be corrected or completed after the acceptance
testing is performed (“Open Items”). To the extent Open Items are identified
during the acceptance testing of the equipment, the Acceptance shall be deemed
provisional (“Provisional Acceptance”). In the event of a Provisional Acceptance
of the Onboard Equipment, LUXE shall pay Aircom Ninety Percent (90%) of the
applicable milestone payment as set forth in Schedule 1, and Aircom shall have
the obligation to correct or complete the Open Items as soon as is reasonably
practicable to cause such equipment to achieve Acceptance, whereupon the balance
shall be paid by LUXE.

 

 

 

 

If material errors or non-conforming aspects of the equipment exist and LUXE
decides to use such equipment in commercial service, such equipment shall be
deemed to have achieved Provisional Acceptance, provided however, that LUXE and
Aircom determine in good faith the amount to be paid by LUXE for such equipment,
acting reasonably and giving consideration to the level of functionality of the
equipment relative to the specifications for such equipment and the degree of
material errors or non-conforming aspects, provided that such amount to be paid
by LUXE is no less than Fifty Percent (50%) of the full amount for such
equipment. Aircom shall have the obligation: (i) to correct or complete the
material errors or non-conforming aspects within such time as Aircom and LUXE
may agree, acting reasonably and taking into consideration the nature of the
errors or non-conforming aspects, and (ii) to cause such equipment to achieve
Acceptance, whereupon the balance shall be paid by LUXE.



 

  6

 



 

CONFIDENTIAL

 



 

In the event that the commencement of the acceptance testing for any milestone
or Product is delayed solely by reason of the non-performance or improper
performance by LUXE of its obligations under this Agreement for a period
exceeding thirty (30) days, the applicable milestone or Product shall be deemed
to have achieved Provisional Acceptance, provided that Aircom provides at least
ten (10) days written notice to LUXE prior to such deemed Provisional
Acceptance.

 

 

 

 

Acceptance of any Optional Additional Aircom4U Products shall occur upon
successful completion of Aircom’s standard production tests and delivery of such
Products to LUXE as provided herein.



 

6. WARRANTY AND DISCLAIMER

 



 

6.1 Warranty. Aircom warrants delivery of good title to all Onboard Equipment
and CTs furnished to LUXE under this Agreement. During the Warranty Period (as
defined below) Aircom warrants that all Onboard Equipment and CTs will be free
from material defects in workmanship and materials, and will meet the applicable
specifications, in all material respects. For Software, Aircom warrants during
the Warranty Period that the Software, as provided, shall conform to its
published specifications in all material respects current at the time the
Software was shipped. Aircom warrants during the Warranty Period that Services
will be performed in a good and workmanlike manner in accordance with industry
standards.

 

 

 

 

6.2 Warranty Period and Procedures. The Warranty Period for Onboard Equipment
and Software in the Initial Onboard Equipment Order is fifteen (15) months from
Acceptance or Provisional Acceptance, whichever is earlier. The Warranty Period
for Services is six (6) months after Services have been performed by Aircom.
Aircom will repair or replace, at Aircom’s option, any Onboard Equipment
returned to Aircom by LUXE during the Warranty Period, which fail to satisfy
this warranty, unless the failure was the result of shipping; improper
installation that was not in accordance with the documentation provided by
Aircom to LUXE (where such installation was by a party other than Aircom or its
designated representatives); improper maintenance or use other than in
accordance with its intended purpose (where such maintenance or use was by a
party other than Aircom or its designated representatives); conditions of
operation outside those set forth in the specifications or any user manual
provided with such Product; attempted modification or repair by LUXE (or its
agents); or an act of God. LUXE shall provide for any removal of the defective
unit or component from any product with which it has been integrated subsequent
to leaving Aircom’s facility. Replacement parts may be reconditioned and the
Warranty Period for such repaired parts or replacement parts will be the longer
of ninety (90) calendar days or the balance of the Warranty Period for the
Onboard Equipment. The Products must be returned via a Return Material
Authorization (RMA) number issued by Aircom’s Product Support group at:
[669-231-8888]. In addition to the RMA number all Products returned must include
a written claim reciting the nature and details of the claim, the date the cause
of the claim was first observed and the unit serial number. LUXE will be
responsible for shipping of any failed Products to Aircom’s designated repair
facility in the United States within ten (10) calendar days of the reported
failure (FCA destination; freight prepaid). LUXE is responsible for all transit
documents, import/export fees and documents, licenses, and other requirements
and charges associated with returns of the Products to Aircom and for
reinstallation. Aircom will be responsible for freight charges associated with
returning the Products to LUXE’s facility. Aircom will use commercially
reasonable efforts to correct errors detected in the Software or will replace
the Software licensed by Aircom after receiving notice of such errors from LUXE.
Aircom will re-perform any Services that do not conform to this warranty
provided Aircom has received notice of non-conformance within the Warranty
Period.



 



  7

 



 

CONFIDENTIAL

 



 

6.3 DISCLAIMER OF WARRANTIES. THESE WARRANTIES ARE IN LIEU OF ALL OTHER
WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR NONINFRINGEMENT. EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, LUXE’S SOLE REMEDY FOR ANY
BREACH OF WARRANTY FOR PRODUCTS MANUFACTURED BY OR FOR AIRCOM AND SOFTWARE
LICENSED BY AIRCOM IS THE REPAIR OR REPLACEMENT, AT AIRCOM’S OPTION, OF THE
FAILED PRODUCT. AIRCOM MAKES NO WARRANTY THAT THE OPERATION OF ANY SOFTWARE WILL
BE UNINTERRUPTED OR ERROR FREE.

 

 

 

 

6.4 Support Services. During the Term, Aircom shall provide support Services in
a professional manner, in accordance with industry standards and in compliance
with all applicable laws, regulations and codes of conduct, the terms and
conditions of which shall be set forth in the Service Agreement contemplated
under Section 3.3.



 

7. CHANGES

 



 

7.1 The Parties may at any time mutually agree to make changes within the
general scope of the Agreement. If any such change affects the price or delivery
schedule under this Agreement, an equitable adjustment shall be mutually agreed
to between the Parties and the Agreement shall be amended accordingly.

 

 

 

 

7.2 Any amendments to this Agreement shall be in writing and signed by an
authorized representative of each Party.



 

8. INFRINGEMENT OF INTELLECTUAL PROPERTY

 



 

8.1 Aircom agrees to pay all costs, damages and attorneys’ fees finally awarded
in any suit by a third party against LUXE to the extent based upon a finding
that the design, construction, use or importation of a Product (including the
Software), as furnished, infringes the intellectual property rights of such
third party, provided that LUXE promptly notifies Aircom, in writing, of such
claims, and provided LUXE gives Aircom the right to defend and/or settle such
claim at Aircom’s expense with counsel of Aircom’s choice. LUXE shall cooperate
with Aircom, at Aircom’s expense, in the defense or settlement of the claim.

 

 

 

 

8.2 If the manufacture, use or sale of any of the Products (including the
Software) is enjoined or is unable to be used pursuant to a term of settlement,
Aircom shall at Aircom’s expense, to do one of the following: (a) obtain for
LUXE the right to use the Product, (b) modify the Product so that it becomes
non-infringing or (c) replace it with a non-infringing Product that is
substantially in compliance with the specifications and functionality for the
Product in all material respects. If none of the foregoing is commercially
feasible, Aircom shall refund the entire purchase price paid by LUXE for the
Product at issue (or for Products more than one (1) year old Aircom shall refund
the then-current market value of the Product). If Aircom has not completed
delivery of such Products, Aircom shall not be obligated to continue delivering
such Products. If Aircom reasonably believes a Product is likely to be the
subject of a claim, suit, proceeding or injunction, Aircom shall also have the
right, at Aircom’s option, to do any of the above. If Aircom elects to replace a
Product with a non-infringing Product or to refund the purchase price to LUXE,
LUXE shall return the allegedly infringing Product to Aircom, at Aircom’s
expense, as soon as practicable.



 



  8

 



 

CONFIDENTIAL

 



 

8.3 Aircom agrees to use reasonable efforts to provide LUXE with six (6) months
prior written notice if the manufacture, use or sale of any of the Products is
discontinued, for any reason whatsoever. Aircom will accept orders for a last
time buy of the Products within such six (6) month period provided that the
delivery schedule for such Products shall not extend beyond one (1) year after
the date of Aircom’s notice. In addition, Aircom will use reasonable efforts to
supply or locate a supplier of a replacement Product for any Product
discontinued such that the replacement Product will have at least the same
performance capabilities and functionality as the Product discontinued, and will
be substantially similar or less in cost than the Product discontinued.

 

 

 

 

8.4 Under no circumstances shall Aircom have any liability for infringement
arising from or occurring as a result of the use of the Products in combination
and/or configuration with other products requested by LUXE, incorporation of a
specific design or modification at the request of LUXE, or the failure by LUXE
to implement changes, replacements or new compatible releases recommended by
Aircom, where the infringement would have been avoided by such changes,
replacements or new releases.

 

 

 

 

8.5 Aircom’s indemnification obligation under this Section 8 shall not exceed
the total amount paid to Aircom by LUXE for the Products purchased under this
Agreement. This article specifies Aircom’s entire liability with respect to
infringement of intellectual property by the Products.

 

9. GENERAL TERMS

 



 

9.1 Assignment and Subcontracting. LUXE may not assign this Agreement without
Aircom’s prior written consent, except to an Affiliate to LUXE as part of an
internal reorganization where such Affiliate becomes the owner and operator of
the Aircom4U services and assumes all of LUXE’s obligations under the Agreement.
Aircom may assign this Agreement to any successor in interest by way of merger,
acquisition, consolidation or a sale of assets or to any Affiliate. Aircom
reserves the right to subcontract with others, without the approval of LUXE, to
provide all or a portion of the Products, provided Aircom remains liable to LUXE
for such Products under the terms of this Agreement.

 

 

 

 

9.2 Force Majeure. Aircom will not be liable for Aircom’s failure to perform
hereunder due to any act of God, fire, acts of war, terrorist acts, tornado,
hurricane or earth quakes, or any other similar cause beyond Aircom’s control.
Aircom reserves the right to make reasonable allocations among Aircom’s
customers if a force majeure has created a shortage of Products without
liability for failure of performance.

 

 

 

 

9.3 LIMITATION OF LIABILITY. EXCEPT FOR CLAIMS FOR PERSONAL INJURY OR DEATH
CAUSED BY PRODUCTS FURNISHED HEREUNDER, AIRCOM SHALL NOT BE LIABLE TO LUXE OR
ANY OTHER PERSON OR ENTITY FOR INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL, OR
EXEMPLARY DAMAGES ARISING OUT OF OR IN CONNECTION WITH THIS TRANSACTION OR ANY
ACTS OR OMISSIONS ASSOCIATED THEREWITH OR RELATING TO THE SALE OR USE OF ANY
PRODUCTS OR SERVICES FURNISHED, WHETHER SUCH CLAIM IS BASED ON BREACH OF
WARRANTY, AGREEMENT, TORT OR OTHER LEGAL THEORY. EXCEPT AS PROVIDED UNDER
SECTIONS 6.1, 6.2 and 8, IN NO EVENT SHALL AIRCOM’S TOTAL LIABILITY UNDER THIS
AGREEMENT EXCEED ONE MILLION DOLLARS ($1,000,000).



 

  9

 



  

CONFIDENTIAL

 



 

9.4 Intellectual Property Rights. All patents, trademarks, trade names,
copyrights and designs in relation to the Products whether registered in any
part of the United States or not shall be and remain Aircom’s property and LUXE
shall not claim any right or property therein or register or cause to be
registered in any part of the world, any patent, trademark, trade name,
copyright or design which is Aircom’s property. Aircom retains all intellectual
property and production rights in and to all designs, engineering details, and
other data pertaining to the Products. LUXE shall not remove, destroy, deface,
conceal or alter any name, markings, copyright, notice, number or the like on or
contained in or attached to the Products or alter or modify the Products, except
in the course of normal installation and use, without Aircom’s prior written
consent.

 

 

 

 

9.5 Software License. All software, on whatever media, or in whatever form, that
is delivered to LUXE by Aircom hereunder (the “Software”) shall be licensed to
LUXE and its customers in accordance with the following terms:



 



 

9.5.1 Aircom hereby grants to LUXE a non-exclusive, non-transferable, perpetual
(unless terminated as provided in Section 9.5.3 below) license to import,
operate and maintain the Products purchased by LUXE from Aircom. LUXE shall not
have any rights to use or distribute any Software in any form of source or
non-executable code, except in the event of the bankruptcy or insolvency of
Aircom or the appointment of a receiver or trustee for the assets of Aircom (an
“Escrow Release Event”). During the Term, Aircom shall arrange for at least one
copy of the Software source code and all relevant documentation to be held in
trust with Aircom for the benefit of LUXE. If an Escrow Release Event occurs and
LUXE so requests in writing, the Software source code and documentation shall be
released to LUXE subject to the license provisions set forth herein.

 

 

 

 

9.5.2 LUXE acknowledges that the Software contains proprietary, trade secret and
copyrighted property of Aircom or its licensors and all ownership and title
thereto is retained by Aircom. LUXE agrees that it will use the Software only as
authorized herein, that it will not copy or modify the Software (except as may
occur through the intended use of the Software), that it will not decompile,
disassemble, translate or reverse engineer the Software, and that it will retain
all proprietary and copyright notices of Aircom and its licensors in the
Software and any copies thereof.

 

 

 

 

9.5.3 This license will automatically terminate upon notice to LUXE from Aircom
in the event of LUXE’s breach of any of the provisions of this license in
Section 9.5 that has not been cured within thirty (30) days of notice from
Aircom. Upon termination, LUXE must immediately return all Software and copies
in its possession, in whatever form, to Aircom. In the event of a breach, LUXE
acknowledges that Aircom could suffer irreparable harm and that Aircom or its
suppliers are entitled to seek injunctive relief, in addition to any other
remedies available. To the extent that end user customers are lawfully using
Products distributed by LUXE that include Software upon termination of this
license, such end user customers may continue such use of the Software.

 

 

 

 

9.5.4 LUXE may not distribute the Software without prior written consent of
Aircom and may only distribute the Software for any distribute(s) as a
sub-licensee pursuant to an end user license agreement enforceable under
applicable laws within the country in which the sub-licensee resides. Such end
user license agreements shall include provisions that prohibit use of the
Software other than by authorized users of the Products on which the Software
was provided; prohibit making copies or modifications of (except as may occur
during intended use) or decompiling, disassembling, translating or reverse
engineering the Software; require that all proprietary and copyright notices of
Aircom and its licensors shall not be removed or modified in the Software and
any copies thereof; ensure that Aircom and its licensors have no liability to
the sub-licensee (to the extent it can be excluded at law); and are no less
protective than LUXE uses in its own end user license agreements.



 

  10

 



  

CONFIDENTIAL

 



 

9.5.6 The licenses hereunder are not a sale of the Software or any rights
thereto and convey no right or interest to LUXE other than a right to use the
Software as provided herein. Copyright to, title in, ownership of, and all
rights associated with the Software shall remain vested in Aircom and its
licensors.

 

 

 

 

9.5.7 The Parties acknowledge that third party software may be included as a
part of the Products purchased by LUXE hereunder and LUXE agrees to comply with
all sublicense terms and conditions consistent with this Section 9.5.



 



 

9.6 Confidentiality – Public release of Information



 



 

9.6.1 Any information that is designated as “Proprietary” or “Confidential” and
disclosed by Aircom to LUXE, and / or LUXE to Aircom shall be governed by the
LUXE and Aircom Non – Disclosure Agreement to be entered into simultaneous with
the signing of this Agreement and any other non-disclosure agreement to which
both Aircom and LUXE are parties (collectively, the “NDA”), throughout the Term
of this Agreement, and any extension hereto. The NDA is hereby amended to extend
its term through the Term hereof.

 

 

 

 

9.6.2 Except as may be required by law or regulation, within a reasonable time
before the issue of any news release, article, brochure, advertisement, prepared
speech, and other information concerning the work performed or to be performed
under this Agreement, each Party shall obtain the written approval of the other
Party concerning the content and timing of such release. Such approval shall not
be unreasonably withheld, conditioned or delayed.



 



 

9.7 Severability. If any provision of this Agreement is held illegal or
unenforceable by any court or other authority of competent jurisdiction, such
provision shall be deemed severable from the remaining provisions of this
Agreement and shall not affect or impair the validity or enforceability of the
remaining provisions of this Agreement.

 

 

 

 

9.8 Waiver. The waiver by any Party of a breach of any term or provision of this
Agreement shall not be construed as a waiver of any subsequent breach of any
term or provision.

 

 

 

 

9.9 Entire Agreement. This Agreement, collectively with any schedule, exhibit or
other agreements referenced herein, is made in the English language and
constitutes the entire agreement between the Parties with respect to the subject
matter hereof. This Agreement supersedes all previous communications or
agreements (oral or written) between the Parties with respect to the subject
matter hereof.

 

 

 

 

9.10 Product Licenses and Approvals. Aircom will be responsible for those
requirements for licenses, permits or other government approvals for the
Products. LUXE will be responsible for those requirements for licenses, permits
or other government approvals relating to the operation of the Onboard System by
LUXE or its subcontractors.



 

  11

 



  

CONFIDENTIAL

 



 

9.11 Dispute Resolution. Any dispute, claim or other disagreement between the
Parties arising out of or relating to this Agreement (each, a “Dispute”),
including Disputes relating to the interpretation of any provision of this
Agreement or to the performance by LUXE or Aircom of their respective
obligations hereunder, shall be resolved as provided in this Article (or in such
time periods as applicable in Section 2.2.3).



 



 

9.11.1 Informal Dispute Resolution.

 

 

 

 

9.11.1.1 Prior to the initiation of arbitration pursuant to Section 9.11.2
below, the Parties shall first attempt in good faith to resolve their Dispute on
an informal basis in accordance with this Article.

 

 

 

 

9.11.1.2 If either Party believes that a Dispute will not be resolved informally
and without resort to the arbitration and/or litigation procedures described in
this Article, such Party may call for progressively senior management
involvement in the dispute negotiation and resolution by providing written
notice to the other Party.

 

 

 

 

9.11.1.3 Upon the written request of a Party, the Parties shall arrange personal
meetings and/or telephone conferences as needed, at mutually convenient times at
a location to be mutually agreed by the Parties, between negotiators from the
management for each Party.

 

 

 

 

9.11.1.4 The designated negotiators shall meet as often as the Parties
reasonably deem necessary to discuss the Dispute and attempt to resolve it
without the necessity of any formal proceeding and in order to gather and
furnish all information with respect to the Dispute which the Parties believe to
be appropriate and germane to its resolution.

 

 

 

 

9.11.1.5 The specific format for the discussions shall be left to the discretion
of the designated negotiators, acting reasonably.

 

 

 

 

9.11.1.6 The negotiators at the first level of management shall have a period of
twenty (20) business days in which to attempt to resolve the Dispute, unless
otherwise agreed to by the Parties. The allotted time for the first level of
negotiations shall begin on the date of receipt of the invoking Party’s notice.
If a resolution is not achieved by the negotiators at the first level at the end
of the allotted twenty (20) business day period, then the Dispute shall be
referred to the next level of management as determined by each Party, who shall
be allotted five (5) business days to resolve the Dispute. The allotted time for
the negotiations at this next level shall begin immediately following the
expiration of the allotted time for negotiations at the first level. If the
second level negotiators do not achieve a resolution within the allotted time
for such negotiations, then either Party shall have the right to commence
arbitration proceedings as contemplated below.



 

  12

 



  

CONFIDENTIAL

 



 

9.11.1.7 Nothing in this provision shall be construed to prevent a Party from
instituting, and a Party is authorized to institute, formal proceedings earlier
to avoid the expiration of any applicable limitations period, or to preserve a
superior position with respect to other creditors, or as provided in Section
9.11.3 below.

 

 

 

 

9.11.1.8 All negotiations pursuant to this provision shall be treated as
compromise and settlement negotiations. Nothing said or disclosed, nor any
document produced, in the course of such negotiations which is not independently
discoverable shall be offered or received as evidence or used for impeachment or
for any other purpose in any arbitration or litigation.

 

 

 

 

 

9.11.2

Arbitration.

 

 

 

 

 



 



 

9.11.2.1 Subject to the provisions of Section 9.11.3 below, any Dispute not
resolved under Section 9.11.1 above shall be resolved by mandatory and binding
arbitration in accordance with the provisions of this Section 9.11.2.

 

 

 

 

9.11.2.2 The arbitration shall be conducted by a tribunal of three (3)
arbitrators (the “Tribunal”). Each Party shall select one arbitrator and the
third arbitrator shall be appointed by the selected arbitrators and shall be
Chairman of the Tribunal. Every arbitrator shall: (i) be neutral and impartial
and have excellent academic and professional credentials: (ii) have been
practicing law for at least fifteen years; (iii) specialized in either general
commercial litigation or general corporate and commercial matters; and (iv) have
had experience as an arbitrator.

 

 

 

 

9.11.2.3 The Tribunal may allow for reasonable discovery, within the scope
determined by such Tribunal, and shall establish the time period within which
discovery response must be served. All disputes regarding discovery shall be
determined by the Tribunal, which determination shall be conclusive.

 

 

 

 

9.11.2.4 The Parties agree that prompt resolution of Disputes is critical and
shall use their best efforts to commence and conduct any arbitration hereunder
expeditiously. The Tribunal may set such timetable for the arbitration as may
seem to it appropriate, and the Tribunal may impose any remedy it deems just for
any Party’s effort to unnecessarily delay, complicate, or hinder proceedings. In
any event, final hearings shall take place within three (3) months of the date
the demand for arbitration is filed, and a decision rendered within six (6)
months of the date the demand for arbitration is filed.

 

 

 

 

9.11.2.5 The arbitration shall be conducted in English and shall be subject to
the Arbitration Act 1991, SO. 1991, Chap. 17, as amended (the “Rules”). The
validity and construction of this Article shall be governed by the laws in force
in the state of California, United States, except for its choice of laws rules.
The arbitration shall take place in San Francisco, California, US (unless
otherwise agreed by the Parties).



 

  13

 



 

CONFIDENTIAL

 



 

 

 

9.11.2.6

Any arbitration proceeding held pursuant to this Article shall be governed by
the Rules. The Tribunal shall have the authority to exclude evidence deemed to
be irrelevant, redundant or prejudicial beyond its probative value, and is
instructed to exercise that authority consistently with expediting the
proceeding. Judgment upon the award rendered by the Tribunal may be entered in
any court having jurisdiction thereof. 

 

 

 

 

 

 

9.11.2.7 Unless both Parties agree otherwise, the Tribunal shall render its
award in writing within the sooner of (a) thirty (30) days of the end of final
hearings, and (b) six (6) months after the date the demand for arbitration was
filed. The Tribunal’s award may grant any remedy or relief that the Tribunal
deems just and equitable and within the scope of this Agreement, including
specific performance or other equitable relief. However, the Tribunal shall have
no power or authority to amend or disregard any provision of this Article or any
other provision of this Agreement. The Tribunal also shall have no power or
authority to award punitive or exemplary damages to any Party.

 

 

 

 

9.11.2.8 The award rendered by the Tribunal shall be final and binding upon the
Parties. Each of the Parties agrees to voluntarily and promptly comply with the
arbitral award and, in the case of a money award, the Party obligated to pay
shall do so within thirty (30) days following issuance of the award.

 

 

 

 

9.11.2.9 Notwithstanding the foregoing subsection, judgment upon the award
rendered by the Tribunal may be entered in any court having jurisdiction
thereof.

 

 

 

 

9.11.2.10 The Tribunal shall apportion the costs of the arbitration between or
among the Parties in such manner as it deems reasonable, taking into account the
circumstances of the case, the nature of the claims, and the result of the
arbitration.

 

 

 

 

9.11.2.11 The Tribunal may, in its discretion, award reasonable pre-award
interest on any sums due (excluding damages) determined by the Tribunal to be
owing from one Party to the other under this Agreement. In addition, in the
event the Party against which an arbitral award is made fails to voluntarily pay
such award in accordance with Section 9.11.2.8 above, such defaulting Party
shall pay post-award interest beginning on the thirty-first (31st) day following
issuance of the arbitral award until payment of the award. The interest rate for
post-judgment interest under this subsection shall be ten percent (10%) per
annum.

 

 

 

 

9.11.2.12 Each Party shall bear the costs of its own legal representation,
witnesses produced by such Party, document production, travel and accommodation
expenses, and other discovery expenses.



 



  14

 



 

CONFIDENTIAL

 



 

9.11.3 Litigation.

 

 

 

 

9.11.3.1 With this agreement to arbitration as the binding and final resolution
to any Dispute, the Parties do not intend to deprive any court of its
jurisdiction to issue a pre-arbitral injunction, pre-arbitral attachment or
other order in aid of arbitration proceedings. The Parties hereby irrevocably
submit to the jurisdiction of any court of competent jurisdiction, and to the
jurisdiction of competent courts in jurisdictions in which the Parties have
assets, for litigation which may be brought by either Party seeking preservation
of assets or the status quo pending arbitration.

 

 

 

 

9.11.3.2 For purposes of this Section 9.11.2, the Parties hereby irrevocably
submit to the exclusive jurisdiction of the District Court of San Francisco,
California US all litigation which may be brought, subject to the requirement
for arbitration hereunder, with respect to the terms of, the transactions, and
the relationships contemplated by this Agreement.

 

 

 

 

9.11.3.3 The Parties submit to the jurisdiction of any court located within a
district or jurisdiction in which are held assets of a Party against which an
award or judgment has been rendered.

 



 

9.12 Survival. The following provisions will survive the expiration or
termination of this Agreement, regardless of the reasons for its expiration or
termination, in addition to any other provisions which by law survives: Sections
1, 2.2, 4, 6.1, 6.2, 6.3, 6.5, 9.3, 9.5, 9.6, 9.7, 9.8, 9.9, 9.11, 9.12 and
9.13. For greater certainty, in the event that this Agreement expires (but is
not terminated) pursuant to its terms as set forth in Section 2.1 hereof, LUXE
shall be obligated to pay for all work performed by Aircom in accordance with
this Agreement prior to the date of such expiration.

 

 

 

 

9.13 Governing Law. This Agreement shall be governed in accordance with the laws
in force in the State of California, United States except its choice of law
rules. The International Sale of Goods Convention shall not apply to this
Agreement.



 



  15

 



 

CONFIDENTIAL

 

IN WITNESS WHEREOF, this AGREEMENT has been executed and delivered by the
undersigned officers, thereunto, duly authorized, as the Effective Date.

 





AGREED by the PARTIES

 

For LUXE Electric Co., Ltd.

      By: /s/ Daniel Shih

3/9/2015

Name

Daniel Shih  

Date

Title CEO        

 

 

 

 

For Aircom Pacific, Inc.:

 

 

 

 

 

 

By:

/s/ Jan-Yung Lin

 

3/9/2015

 

Name:

Jan-Yung Lin

 

Date

 

Title:

CEO

 

 



 



  16

 



 

CONFIDENTIAL

 

Schedule 1

 

Initial Onboard Equipment Order

 



Descriptions

 

Units per Set of Onboard System

 

Broadband Terminal (for narrow-body airplanes), including single-band antenna,
radome, modem, IF controller and power supply.

 

1

 

Onboard video streaming and proxy server

 

1

 

PICO station

 

1

 

Wi-Fi access points (sufficient to cover an Airbus A320-200)

 

3-4

 

Firewall

 

1

 

Rack-mount

 

*

 

Network switch

 

*

 



 

Total purchase price for the Initial Onboard Equipment Order of one (1) set of
Onboard System specified above is Nine Hundred and Sixty Two Thousand Dollars
(US$962,000.). This purchase price does not include costs of installation. All
dollar amounts referenced are for the United States Dollars. The Purchase Price
shall be paid within ten (10) days of the signing of the Agreement.

 

The above reference price is for Onboard Equipment to be installed on an Airbus
A320-200 aircraft. 

  

 



17



 